UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2055



NESLY CESAR,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.


                              No. 08-1119



NESLY CESAR,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.


On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   July 23, 2008                  Decided:   August 21, 2008


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.
No. 07-2055 petition denied; No. 08-1119 petition dismissed by
unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Gregory G. Katsas, Acting Assistant
Attorney General, Richard M. Evans, Assistant Director, Nancy E.
Friedman, Trial Attorney, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Nesly Cesar, a native and

citizen of Haiti, petitions for review of two separate orders of

the Board of Immigration Appeals: (1) Case No. 07-2055, dismissing

his appeal from the immigration judge’s denial of his requests for

asylum, withholding of removal, and protection under the Convention

Against Torture; and (2) Case No. 08-1119, denying his motion to

reopen.

           In    Case   No.     07-2055,    Cesar    first     challenges    the

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”            INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Cesar fails to show that the evidence compels a

contrary result.      Accordingly, we cannot grant the relief that he

seeks.

           Additionally, we uphold the denial of Cesar’s request for

withholding     of   removal.      “Because    the    burden    of   proof   for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”              Camara v. Ashcroft, 378


                                    - 3 -
F.3d 361, 367 (4th Cir. 2004).   Because Cesar fails to show that he

is eligible for asylum, he cannot meet the higher standard for

withholding of removal.     Accordingly, we deny the petition for

review in Case No. 07-2055.*

            In Case No. 08-1119, Cesar contends that the Board abused

its discretion in denying his motion to reopen.          Pursuant to

8 U.S.C. § 1252(b)(1) (2006), he had thirty days from the date of

the Board’s order, or until January 30, 2008, to timely file a

petition for review. This time period is “jurisdictional in nature

and must be construed with strict fidelity to [its] terms.”    Stone

v. INS, 514 U.S. 386, 405 (1995).    It is “not subject to equitable

tolling.”   Id.   Cesar filed his petition for review on January 31,

2008, one day late. Because the petition was clearly filed outside

of the thirty-day time period, we dismiss the petition for review

in Case No. 08-1119 for lack of jurisdiction.

            Accordingly, we deny the petition for review in Case No.

07-2055 and dismiss the petition in Case No. 08-1119 for the

reasons set forth above.     We dispense with oral argument because




     *
      In his brief before this court, Cesar has failed to raise any
challenges to the denial of his request for protection under the
Convention Against Torture. We therefore find that he has waived
appellate review of this claim. See Ngarurih v. Ashcroft, 371 F.3d
182, 189 n.7 (4th Cir. 2004).

                                 - 4 -
the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                              No. 07-2055 PETITION DENIED
                                           No. 08-1119 PETITION DISMISSED




                                   - 5 -